UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-7360


VIRGINIA ARLENE GOFORTH,

                Plaintiff - Appellant,

          and

MR. GOFORTH, Virginia Arlene Goforth’s Husband and et al,

                Plaintiff,

          v.

HARLEY G. LAPPIN, Director of Bureau of Prisons; NEWTON
KENDING, Bureau of Prisons Medical Director; AMBER NELSON,
Warden, Alderson Federal Prison Camp; ALICE LOWE, Associate
Warden, Alderson Federal Prison Camp; ALAN BLANKENSHIP,
Health Services Unit Health Administrator, Alderson Federal
Prison Camp; NEAL REHBURG, Doctor of Osteopathy, Alderson
Federal Prison Camp; DEBRA HICKEY, 2006 Warden, Alderson
Federal Prison Camp; DONNA SAFFOLD, 2006 Associate Warden,
Alderson Federal Prison Camp; VICKI DUPREE, Captain,
Alderson Federal Prison Camp; J. ENGLEMAN, Unit Manager, A.
Range, Alderson Federal Prison Camp; CYNTHIA GODBOLD, 2006
Unit Manager, A Range, Alderson Federal Prison Camp (Guard
on Duty); UNITED STATES OF AMERICA, (and specifically
herein),

                Defendants - Appellees,

          and

THE UNITED STATES SENTENCING COMMISSION, Individually, and
in their official capacity as Custodians/Directors of
Custodians; THE FEDERAL BUREAU OF PRISONS; MICHAEL B.
MUKASEY, United States Attorney General or Predecessor;
UNITED   STATES   INSPECTOR      GENERAL;   THE    UNITED     STATES
DEPARTMENT OF JUSTICE,

                Defendants.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, Senior
District Judge. (1:09-cv-00003)


Submitted:   February 29, 2016               Decided:       April 4, 2016


Before SHEDD and    FLOYD,    Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Virginia Arlene Goforth,      Appellant Pro Se.       Stephen Michael
Horn,  Assistant   United     States   Attorney,    Charleston,  West
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                   2
PER CURIAM:

     Virginia Arlene Goforth appeals the district court’s orders

accepting       the        recommendations           of    the     magistrate      judge     and

denying relief on her complaint filed pursuant to Bivens v. Six

Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S.

388 (1971), and the Federal Tort Claims Act (FTCA).                                   We have

reviewed the record and find no reversible error in the district

court’s    rejection          of   Goforth’s         FTCA     claim.        Accordingly,      we

grant     leave       to     proceed      in     forma      pauperis      and      affirm    the

disposition of the FTCA claim for the reasons stated by the

district court.             Goforth v. Lappin, No. 1:09-cv-00003 (S.D. W.

Va. Aug. 14, 2015).

     Turning to Goforth’s Bivens claims, we confine our review

on appeal to the issues raised in the Appellant’s brief.                                     See

4th Cir. R. 34(b).             Goforth’s informal brief does not challenge

the bases for the district court’s disposition of her Bivens

claims     —     namely,       that     she      failed       to     properly      serve     the

individual       defendants        and,     in    any      event,    that    she    failed    to

demonstrate       deliberate           indifference          to     her   serious      medical

needs.         Thus,   Goforth        has   forfeited         appellate      review    of    the

court’s    order.           Accordingly,         we       affirm    the   district     court’s

denial of Goforth’s Bivens claims.




                                                 3
     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   4